Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 1 of 28 PageID 14666




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

      SIEMENS ENERGY, INC.,

             Plaintiff,
                                                            Case No.: 6:17-cv-171-Orl-40LRH
      v.
                                                            Dispositive Motion
      MIDAMERICA C2L INC.,

             Defendant.



             DEFENDANT MIDAMERICA C2L INC.’S RENEWED MOTION
      FOR JUDGMENT AS A MATTER OF LAW UNDER RULE 50(b), ALTERNATIVE
       RULE 59 MOTION FOR A NEW TRIAL, AND MEMORANDUM IN SUPPORT

            Defendant MidAmericaC2L, Inc. (“C2L”) hereby submits its Renewed Motion for

     Judgment as a Matter of Law pursuant to Rule 50(b) of the Federal Rules of Civil Procedure,

     Alternative Motion for a New Trial pursuant to Rule 59, and Memorandum in Support.

            C2L is entitled to judgment as a matter of law because the evidence at trial established

     that Siemens Energy, Inc. (“Siemens”) breached and repudiated the parties’ 2012 License and

     Service Agreement. As a result, C2L was excused from performing and thus did not itself

     breach the 2012 License and Service Agreement. Alternatively, C2L is entitled to a new trial

     for six reasons: First, it was error to exclude evidence of Siemens’ own failure to perform

     under the 2012 License and Service Agreement. Second, the jury was erroneously instructed

     that ready, willing, and able is a requirement for the affirmative defense of repudiation, and

     the Court correspondingly erred in permitting evidence of C2L’s financial condition. Third,

     C2L was improperly excluded from introducing evidence regarding the cause of its inability




                                                  -1-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 2 of 28 PageID 14667




     to obtain funding for the coal gasification project, including through testimony of Dr. Herbert

     M. Kosstrin and Mr. Keith Clauss. Fourth, in violation of Fed. R. Evid. 403, Siemens was

     permitted to introduce prejudicial evidence concerning a decades-old administrative

     enforcement action against C2L’s co-founder and CEO. Fifth, the Court erred in permitting

     Siemens to introduce evidence regarding C2L’s relationship with Arc Financial, including the

     settlement of debt. Sixth, the Court erred in declining to instruct the jury on waiver.

                                           BACKGROUND

            Following a series of pretrial rulings, including the denial of Secure Energy, Inc.

     (“Secure Energy”) and C2L’s motions for leave to conform the pleadings to the evidence via

     a second amended complaint (Docs. 137, 154, 213), the exclusion of Secure Energy and C2L’s

     expert (Doc. 188), entry of summary judgment in favor of Siemens on all of Secure Energy

     and C2L’s claims (Docs. 203, 205, 208, 209), and in limine rulings limiting the theories C2L

     could present to the jury (Doc. 237), this case proceeded to trial on the sole issue of now-

     Plaintiff Siemens’ counterclaim (see Doc. 263). The counterclaim, pled against C2L, alleges

     that Siemens is entitled to payment of a termination fee pursuant to the parties’ 2012 License

     and Service Agreement. (Doc. 75 at 18-21; see Docs. 288-1 and 288-2 (JTX001)). The 2012

     License and Service Agreement was the final in a series of written contracts between the parties

     related to C2L’s purchase from Siemens of approximately $43 million of fuel gasification

     Equipment and Technology (as defined in the contracts). (See Doc. 277 (Tr. Vol. V) at 65:4–

     8; DTX10 (Ledger of Secure Energy Payments to Siemens)). The purpose of that purchase

     was for C2L to develop a fuel gasification plant utilizing, in part, the Siemens Equipment and

     Technology. (Doc. 272 (Tr. Vol. IV) at 95:15–17).




                                                   -2-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 3 of 28 PageID 14668




            The 2012 License and Service Agreement granted C2L rights to the Siemens

     Equipment and Technology so that they could be implemented in the gasification plant. (Doc.

     288-1 at 4 (JTX001 p. 3:11–12)). It also granted C2L additional benefits to ensure that C2L

     had Siemens’ support throughout the duration of the project. (Doc. 288-2 at 20–31 (JTX001

     App’x 9)). First, the 2012 License and Service Agreement ensured that C2L had access to

     Siemens’ engineers and technicians for “technical field assistance” as the gasification plant

     was developed, to ensure C2L was adequately supported in the development of its project.

     (Id.). Second, the agreement required Siemens to notify C2L of certain modifications or

     Improvements (as defined therein) to the Equipment and Technology. (Doc. 288-1 at 6

     (JTX001 p. 5:39–45); Doc. 288-1 at 4 (JTX 001 p. 3:36–39) (defining “BEDP” to include “any

     changes thereto . . . to be used by C2L to develop a detailed engineering design for the Line”)).

     Third, the agreement required Siemens to provide performance guarantees. (Doc. 288-1 at 5

     (JTX001 p. 4:13); Doc. 288-2 at 12–19 (JTX001 App’x 7)).

            Trial commenced on March 2, 2020. During the course of trial, and as a result of the

     pretrial rulings, C2L was prevented from introducing critical theories and evidence to the jury.

     This included the theory that C2L was excused from performing because of Siemens’ own

     failure to perform—namely, failure to notify C2L of certain modifications or Improvements to

     the Equipment and Technology, including failure to provide C2L an updated Basic

     Engineering Design Package (“BEDP”). (See Doc. 288-1 at 4 (JTX 001 at p. 3:36–39)). C2L

     was also precluded from introducing testimony from its proffered expert, Dr. Herbert M.

     Kosstrin, regarding the cause of C2L’s inability to obtain financing, and testimony from Mr.

     Keith Clauss, regarding how the lack of an updated BEDP prevented C2L from obtaining a



                                                   -3-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 4 of 28 PageID 14669




     final guaranteed maximum engineering, procurement, and construction (“EPC”) contract.

     These witnesses were excluded despite Siemens being permitted to present a case to the jury

     built largely upon a theme of C2L’s alleged deteriorating financial condition. The Court

     unfairly tied C2L’s hands behind its back by allowing Siemens to pursue that theory while

     prohibiting C2L from rebutting it with material, relevant evidence. And while preventing C2L

     from defending itself with clearly probative facts and witnesses, the Court permitted Siemens

     to introduce inflammatory and unduly prejudicial evidence regarding a decades-old Securities

     and Exchange Commission enforcement action against C2L’s co-founder.

            Following three days of testimony and the close of evidence, C2L moved for judgment

     as a matter of law pursuant to Federal Rule of Civil Procedure 50(a). (Docs. 275, 283). The

     Court denied C2L’s motion and submitted the case to the jury. (Docs. 276, 284). The jury

     returned a verdict for Siemens, finding that C2L breached the 2012 License and Service

     Agreement. (Doc. 287). Based on the jury’s findings the Court entered judgment in favor of

     Siemens. (Docs. 293, 294). Through this motion, C2L now moves for judgment as a matter

     of law—notwithstanding the verdict—and, in the alternative, for a new trial.

     I.     C2L Is Entitled To Judgment As A Matter Of Law Under Fed. R. Civ. P. 50(b).

            Following a jury verdict, a party may renew a motion for judgment as a matter of law

     (“JMOL”) made previously under Federal Rule of Civil Procedure 50(a). Fed. R. Civ. P. 50(b);

     Johnston v. Borders, No. 15-cv-936, 2019 WL 8105895, at *1 (M.D. Fla. June 28, 2019). The

     standard for obtaining relief remains the same. Chaney v. City of Orlando, 483 F.3d 1221,

     1227 (11th Cir. 2007); 9B Charles Alan Wright & Arthur R. Miller, Federal Practice and

     Procedure § 2537 (3d ed. 2019). That is, entry of judgment as a matter of law is appropriate




                                                  -4-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 5 of 28 PageID 14670




     where “no legally sufficient evidentiary basis exists for a reasonable jury to find for [the

     opposing] party on that issue.” Showan v. Pressdee, 922 F.3d 1211, 1221 (11th Cir. 2019).

     Notwithstanding the verdict, C2L is entitled to judgment in its favor because Siemens

     repudiated the contract and because C2L did not breach the contract.

            A.      C2L is Entitled to Judgment as a Matter of Law Because Siemens Breached
                    and Repudiated the 2012 License and Service Agreement.

            The evidence establishes that Siemens anticipatorily repudiated the 2012 License and

     Service Agreement through its voluntary decision to close its gasification division despite its

     contractual obligation to provide C2L with continuing engineering support for its project,

     including notice of Improvements to the Equipment and Technology.

            Under New York law, which governs the parties’ contract, (Doc. 288-1 at 32 (JTX001

     p. 31, § 22.8)), “[a]n anticipatory breach of contract by a promisor is a repudiation of [a]

     contractual duty before the time fixed in the contract for . . . performance has arrived.” Princes

     Point LLC v. Muss Dev. L.L.C., 87 N.E.3d 121, 124 (N.Y. 2017) (quoting 10-54 Corbin on

     Contracts § 54.1 (2017)).        The anticipatory breach—also known as an anticipatory

     repudiation—can be either a statement indicating the promisor will not perform or “a voluntary

     affirmative act which renders the obligor unable or apparently unable to perform without such

     a breach.” Princes Point LLC, 87 N.E.3d at 124. The statement of repudiation must be

     “positive and unequivocal.” Id. Further, “a wrongful repudiation of the contract by one party

     before the time for performance entitles the nonrepudiating party to immediately claim

     damages for a total breach.” Id. at 125 (quoting American List Corp. v. U.S. News & World

     Report, Inc., 549 N.E.2d 1161, 1165 (N.Y. 1989)).




                                                    -5-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 6 of 28 PageID 14671




            The 2012 License and Service Agreement required Siemens to provide C2L with

     continuing engineering support as its gasification project proceeded. (Doc. 288-2 at 20–31

     (JTX001 App’x 9)). The record is clear that Siemens’ continuing support obligations under

     the 2012 License and Service Agreement were to be performed exclusively by Siemens’

     gasification business, Siemens Fuel Gasification Technology (“SFGT”), a division of Siemens

     AG in Germany. Plaintiff Siemens Energy, Inc. had no capacity to provide these services, and

     as a result, delegated the services to SFGT through two Cooperation Agreements (Doc. 288-

     17 (JTX018); Doc. 288-23 (JTX027)). Siemens recognized that SFGT’s engineering support

     could be necessary until the end of 2021. (Doc. 288-9 (JTX008)).

            It is undisputed that on February 2, 2016, SFGT employee Mr. Rolf Ruesseler notified

     C2L’s President and CEO Mr. Jack Kenny via telephone that Siemens decided to exit from the

     gasification business. (Doc 277 (Tr. Vol. V) at 48:21–22; 49:1–14). The decision to close the

     division responsible for providing C2L with continuing engineering support clearly made

     Siemens unable to perform under the 2012 License and Service Agreement. (Doc. 277 (Tr.

     Vol. V) at 51:11–52:28; Doc. 288-8 (JTX007)). As Mr. Kenny testified, during the phone call,

     Mr. Ruesseler indicated that Siemens could no longer support C2L’s project. (Doc. 277 (Tr.

     Vol. V) at 49:1–14; see also Doc. 272 (Tr. Vol. IV) at 55:18–19 (Testimony of R. Ruesseler)

     (“And then [Mr. Kenny] said, ‘Again, you are not supporting my project. Why would I pay

     you anything?’”)). It is likewise undisputed that Siemens did not invoice C2L until April 19,

     2016, (Doc. 222 at 4; Doc. 288-22 (JTX026); Doc. 290-3 (DTX60)), more than two months

     after C2L rescinded the 2012 License and Service Agreement, (Doc. 288-8 at 2 (JTX007)).

     Worse yet, as fully explained below, Siemens neglected to tell C2L of its decision to close its



                                                   -6-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 7 of 28 PageID 14672




     gasification division until February 2016, despite making that decision as early as May 2015.

     (Doc. 272 (Tr. Vol IV) (Testimony of G. Schuld) at 6:15–20; Doc. 290-2 at 1 (DTX53) (Feb.

     5, 2016 email from G. Schuld to J. Crew) (“Your organization [Summit Power] has known

     since May 2015 that Siemens intended to exit the [fuel gasification] business.”)).

            Siemens’ voluntary decision to close its gasification division made it impossible for

     Siemens to provide continuous engineering services and to notify C2L of Improvements as

     required under the 2012 License and Service Agreement. By making that decision and

     belatedly informing C2L, Siemens wrongfully repudiated the contract. Thus, C2L is entitled

     to judgment as a matter of law. (See Doc. 275 at 6 (listing findings supported by record)).

            B.      C2L is Entitled to Judgment as a Matter of Law Because C2L Did Not
                    Breach the Contract.

            Following Siemens’ repudiation of the 2012 License and Service Agreement, C2L had

     no obligation to perform and thus, did not breach the 2012 License and Service Agreement.

     Under New York law, an anticipatory breach relieves the non-repudiating party of its

     obligation of future performance. Pesa v. Yoma Dev. Grp., Inc., 965 N.E.2d 228, 230 (N.Y.

     2012). Further, “a wrongful repudiation of the contract by one party before the time for

     performance entitles the nonrepudiating party to immediately claim damages for a total

     breach.” Princes Point, LLC, 87 N.E.3d at 125 (quoting American List, 549 N.E.2d at 1165).

                    1.     C2L was not required to prove it was ready, willing, and able to
                           perform under the 2012 License and Service Agreement.

            At trial, Siemens argued, and the Court agreed, that in order to claim repudiation, C2L

     was required to prove that it was ready, willing, and able to perform its obligations under the

     contract. However, New York law does not impose such an obligation in a case like this. The




                                                   -7-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 8 of 28 PageID 14673




     New York Court of Appeals in American List Corp. v. U.S. News & World Report, Inc., held

     that when a contract is repudiated, the non-repudiating party “need not . . . tender performance

     nor prove its ability to perform the contract in the future.” 549 N.E.2d 1161, 1165 (N.Y. 1989)

     (emphasis added). The New York Court of Appeals later upheld American List in Pesa v.

     Yoma Dev. Group, Inc., where the court explained that a party claiming repudiation in a real

     estate transaction is required to prove it is ready, willing, and able to perform, but a party under

     a long-term service contract is not required to prove its ability to perform in the future. 965

     N.E.2d at 230–31 (citing American List, 549 N.E.2d at 1165). The court reasoned that this

     would impose a “perhaps impossible burden of showing what [the party’s] financial condition

     would have been for many years to come.” Pesa, 965 N.E.2d at 231.

            Here, the 2012 License and Service Agreement imposes long-term obligations on both

     parties, unlike the real estate contract at issue in Pesa, where the buyers only needed to show

     they were ready, willing, and able to close if the seller had proceeded to a closing as the contract

     required. Pesa, 965 N.E.2d at 231. Because it would be nearly impossible for C2L to prove

     what its financial condition would be like for years to come, C2L had no obligation to prove it

     was ready, willing, and able to perform the contract.

            Likewise, in the context of an affirmative defense, where C2L seeks neither specific

     performance nor damages, it has no obligation to demonstrate that it was ready, willing, and

     able to perform. See Pesa, 965 N.E.2d at 231 (“It is axiomatic that damages for breach of

     contract are not recoverable where they were not actually caused by the breach . . .”) (emphasis

     added). Moreover, even if it otherwise had such an obligation, under New York law the

     obligation is excused where the opposing party’s anticipatory breach impeded the ability to



                                                     -8-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 9 of 28 PageID 14674




     demonstrate the financial capability of performing. See Ferchaw v. Troxel, 112 A.D.3d 1310,

     1312 (NY App. Div. 2013) (finding plaintiffs were not required to prove they were ready,

     willing, and able to perform where defendant refused to allow plaintiff to obtain an appraisal

     of the property at issue which was necessary to obtain financing).

            By repudiating the contract, Siemens deprived C2L of the ability to obtain financing

     for the project. C2L could not build its plant and use the Siemens gasifiers it purchased without

     Siemens’ (1) performance guarantees, (2) continuing engineering support, and (3) notice of

     Improvements. Without these (contractually-obligated) components, no project finance firm

     would offer funding. Thus, when Siemens decided to close its gasification division, it made it

     impossible for C2L to move forward with its project and obtain the necessary financing.

            Siemens’ voluntary decision to close its gasification division while being contractually

     obligated to provide performance guarantees, ongoing support, and notice of Improvements

     was a clear anticipatory repudiation of the 2012 License and Service Agreement. Because

     Siemens repudiated the contract, C2L is entitled to judgment as a matter of law.

                    2.      Siemens repudiated before C2L was required to perform.

            As explained above, a wrongful repudiation excuses the nonrepudiating party of all

     future performance and gives the nonrepudiating party the immediate right to sue for breach

     of contract. See Pesa, 965 N.E.2d at 230; Princes Point, LLC, 87 N.E.3d at 125. The 2012

     Licensing and Service Agreement did not require C2L to pay the termination fee until it

     received an invoice. And Siemens repudiated the contract months before sending any invoice

     and after C2L rescinded the contract. Therefore, Siemens did not request performance from

     C2L until after the repudiation had occurred.




                                                     -9-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 10 of 28 PageID 14675




            At the absolute latest, Siemens repudiated the contract on February 2, 2016, when Mr.

     Ruesseler contacted Mr. Kenny and explained that Siemens was closing its gasification

     division. (Doc 277 (Tr. Vol. V) at 48:21–22; 49:1–14; 288-8 at 2 (JTX007)). Yet, it is

     undisputed that Siemens did not invoice C2L until April 19, 2016, more than two months after

     Siemens repudiated the contract, (Doc. 222 at 4; Doc. 288-22 (JTX026)), and C2L rescinded

     the contract (Doc. 288-8 at 2 (JTX007)). The 2012 License and Service Agreement is clear

     that—regardless of when a payment is due—C2L is not required to make a payment until

     Siemens issues a written invoice. (Doc. 288-1 at 10 (JTX001 p. 9, § 3.2.1); see also Doc. 272

     (Tr. Vol. IV) at 55:20–25).     And the parties’ clear course of conduct throughout their

     relationship was to extend payment dates—and not invoice for licensing fees. (See Doc. 268

     (Tr. Vol. II) at 37–38:15–1; Doc. 272 (Tr. Vol. IV) at 21:3–24; Doc. 277 (Tr. Vol. V) at 104:3–

     105:20; Doc. 288-1 at 10 (JTX001 at 9:21–23) (stating that payment “shall be due and paid by

     C2L to Siemens upon Financial Close, but in no event later than February 28, 2013 unless

     otherwise agreed by the Parties”) (emphasis added)). This accommodated C2L’s continuing

     efforts to obtain financing and benefitted Siemens as it attempted to have its Equipment and

     Technology incorporated into a plant in the United States.1 Thus, C2L’s performance was

     already excused at the time Siemens issued the invoice because of Siemens’ repudiation and

     C2L’s rescission. Therefore, C2L did not breach the contract.




            1
               See Doc. 272 (Tr. Vol. IV) at 15:20–16:17; Doc. 277 (Tr. Vol. V) at 103:16–104:8.
     By way of further detail, the only plant in the world with Siemens Equipment and Technology
     was the NCPP plant in China. (Doc. 161-11 at 3 (DTX46)). C2L purchased (and paid for)
     identical gasifiers, (Doc. 146-20 at 4 (DTX22)), and C2L’s project would be the first in the
     United States, providing Siemens a reference plant.


                                                  -10-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 11 of 28 PageID 14676




            Even if Siemens is correct (which it is not) that payment was required on December

     31, 2015, the record indicates that Siemens made the decision to repudiate the contract much

     earlier that year. In fact, despite having every opportunity to inform C2L of its decision, SFGT

     did not decide to reveal its closure to C2L until Mr. Kenny requested a discussion in February

     2016, after hearing rumors of the closure. (Doc. 272 (Tr. Vol. IV) at 116:1–5).

            In July 2015, Siemens employee Harry Morehead emailed other Siemens employees,

     explaining that he was advised Siemens was closing the gasification division and was aware

     that SFGT employees were already leaving the division. (Doc 290-7 (DTX097)). Mr.

     Morehead anticipated that the division would be “shut down” as early as September 2015 and

     expressed concern that Siemens decided to inform another customer, the Texas Clean Energy

     Project, but not C2L. (Id.) Further, Mr. Ruesseler testified that throughout 2015 he informed

     numerous other customers or potential customers of the closure—many of whom had never

     purchased equipment or even entered into a licensing agreement. (Doc. 272 (Tr. Vol. IV) at

     44:20–45:15). Yet, throughout that period, Mr. Ruesseler and every other Siemens employee

     kept C2L entirely in the dark.

            Also during July 2015—as Siemens was informing other customers of its decision—

     Mr. Kenny emailed Siemens to inform it of potential developments with C2L’s project. Mr.

     Guido Schuld, the CEO of Siemens’ gasification division, responded to the email stating that

     Siemens was willing to support C2L’s continued efforts to finance the project—without ever

     informing C2L of the company’s decision to close its gasification division. (Doc. 288-16

     (JXT017)). A few days later, on August 4, 2015, Mr. Schuld was copied on an email that

     contained a draft of a letter to Siemens’ customers stating that “Siemens has decided to



                                                  -11-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 12 of 28 PageID 14677




     discontinue all activities related to the gasification business.” (Doc. 290-7 at 1 (DTX97))

     (emphasis added). Mr. Ruesseler was also copied on the emails and likewise failed to inform

     C2L of Siemens’ decision. (Doc. 288-16 (JTX017)). The record is thus clear that Siemens

     intentionally concealed its decision to close its gasification division from C2L, despite being

     contractually required to support C2L’s project and despite informing a number of other

     companies that had never purchased equipment or entered into a contractual agreement with

     Siemens. Had Siemens been forthcoming with C2L, as it apparently was with other customers

     (and even non-customers), C2L would have been aware of Siemens’ repudiation well before

     the supposed December 31, 2015 due date. Siemens, fully aware that it was repudiating the

     2012 License and Service Agreement, was trying to run the clock out.

            Simply put, once Siemens could no longer perform under the contract, C2L was no

     longer required to perform its obligations. Under long-settled New York precedent, an

     anticipatory breach “relieves the nonrepudiating party of its obligation of future performance.”

     American List, 549 N.E.2d at 1165; Pesa, 965 N.E.2d at 230. In those circumstances, “[t]he

     nonrepudiating party need not . . . tender performance nor prove its ability to perform the

     contract in the future.” American List, 549 N.E.2d at 1165. Any suggestion by Siemens that

     C2L was not financially able to pay the termination fee is immaterial and the product of

     Siemens’ own misconduct. And it is undisputed that Siemens did not invoice C2L for the

     licensing fee until two months after the repudiation and rescission, when C2L’s performance

     was already excused. Thus, C2L did not breach the contract.

            WHEREFORE, for all of the foregoing reasons, Defendant MidAmerica C2L, Inc.

     prays that the Court vacate its prior judgment (Docs. 293, 294), enter judgment as a matter of



                                                  -12-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 13 of 28 PageID 14678




     law in its favor and against Plaintiff, for Defendant’s costs and attorneys’ fees incurred herein,

     and for any other and further relief the Court deems just and proper. 2

     II.    In The Alternative, C2L Is Entitled To A New Trial Under Fed. R. Civ. P. 59.

            Federal Rule of Civil Procedure 59 provides that, following a jury trial, the court may

     order a new trial “for any reason for which a new trial has heretofore been granted in an action

     at law in federal court.” Fed. R. Civ. P. 59 (1)(A). These reasons include a verdict that is

     against the weight of the evidence, where “the court erred in admitting or excluding evidence

     or instructing the jury on the law, or other circumstances resulted in a patently unfair trial.”

     Mt. Hawley Ins. Co. v. Tactic Sec. Enf’t, Inc., No. 16-cv-1425, 2018 WL 3496092, at *2 (M.D.

     Fla. July 20, 2018) (citing Fed. R. Civ. P. 59; Montgomery Ward & Co. v. Duncan, 311 U.S.

     243, 251 (1940)). A new trial may be granted “even though there may be substantial evidence”

     which precludes the entry of judgment as a matter of law. McGinnis v. Am. Home Mortg.

     Servicing, Inc., 817 F.3d 1241, 1254 (11th Cir. 2016). And unlike under Rule 50, the court “is

     free to weigh the evidence” in considering whether a new trial is warranted. Id. “[W]hen

     independently weighing the evidence, the trial court is to view not only that evidence favoring

     the jury verdict but evidence in favor of the moving party as well.” Id.

            A new trial is warranted here for six independent reasons: First, it was error to exclude

     evidence of Siemens’ own failure to perform under the 2012 License and Service Agreement.

     Second, the jury was erroneously instructed that ready, willing, and able is a requirement for


            2
              In addition, C2L reserves for appeal its argument that it is entitled to judgment as a
     matter of law because it was excused from performing based upon Siemens having itself failed
     to perform under the 2012 License and Service Agreement. (See Doc. 275 at 8 n.2). Siemens
     did not inform C2L of necessary Improvements, despite acknowledging that obligation, and
     based upon its own profit motives. See Section II.A., infra (citing Doc. 161-21 (DTX116)).


                                                   -13-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 14 of 28 PageID 14679




     the affirmative defense of repudiation, and the Court correspondingly erred in permitting

     evidence regarding C2L’s financial condition, including the history and background of project

     funding. Third, C2L was improperly excluded from introducing evidence of the reason for its

     inability to obtain funding for its coal gasification project, including through testimony of Dr.

     Kosstrin and Mr. Clauss. Fourth, in violation of Fed. R. Evid. 403, Siemens was permitted to

     introduce evidence concerning a decades-old administrative enforcement action against C2L’s

     co-founder and CEO. Fifth, the Court erred in permitting Siemens to introduce evidence

     regarding C2L’s relationship with Arc Financial, including the settlement of debt. And, sixth,

     the Court erred in declining to instruct the jury on waiver. These errors, together and

     separately, resulted in a patently unfair trial and warrant relief under Rule 59.

            A.      A New Trial Is Warranted Because C2L Was Prohibited From Presenting
                    Evidence That Siemens Failed to Perform.

            A new trial is warranted because the Court prevented C2L from arguing to the jury that

     Siemens had itself failed to perform under the contract. (See Doc. 237; Doc. 238 (PTC Tr.) at

     10–12). To prevail on a breach of contract claim, a plaintiff must prove, inter alia, the

     plaintiff’s own performance under the contract. Palmetto Partners, LP v. AJW Qualified

     Partners, LLC, 83 A.D.3d 804, 806 (N.Y. App. Div. 2011). Excluding evidence of Siemens’

     breach resulted in a patently unfair trial: Siemens was relieved from proving an element of its

     affirmative claim, and C2L was prevented from offering a meritorious defense.

           Under Federal Rule of Civil Procedure 61, improperly admitted or excluded evidence is

     grounds for granting a new trial where the evidence affects a party’s substantial rights. Fed.

     R. Civ. P. 61; see also Pillsbury Co. v. W. Carrollton Parchment Co., 210 F. App’x 915, 922

     (11th Cir. 2006). The inquiry focuses on “how much of an effect [] the improperly admitted


                                                   -14-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 15 of 28 PageID 14680




     or excluded evidence [had] on the verdict.” PEAT, Inc. v. Vanguard Research, Inc., 378 F.3d

     1154, 1162 (11th Cir. 2004) (finding that the improper admission of a single exhibit during a

     complex two-week trial required a new trial).

            Here, the effect of the improperly excluded evidence on the verdict cannot be

     overstated. Siemens failed to perform under the 2012 License and Service Agreement in

     numerous ways, including by failing to notify C2L of Equipment and Technology

     Improvements, and by failing to provide an updated Basic Engineering Design Package

     (“BEDP”) and Process Engineering Design Package (“PDP”).              Excluding that evidence

     permitted Siemens to argue inaccurately to the jury that it had, up until the February 2016 call,

     fully performed under the contract—and that the only basis for C2L’s non-payment was the

     telephone call. That was not true. Accordingly, the ruling that C2L could not present evidence

     to rebut Siemens’ inaccurate portrayal was highly prejudicial and warrants a new trial.

            Under the 2012 License and Service Agreement, Siemens was required to notify C2L

     regarding any developments with respect to the gasification Equipment and Technology so that

     C2L could have the option to incorporate the Improvements. (Doc. 288-1 at 4 and 6 (JTX001

     at p. 3:36–39 and p. 5:39–45); see also Doc. 158-18 (DTX69)). Siemens’ own documents

     acknowledge this requirement. Indeed, Mr. Rolf Ruesseler, the director of sales and marketing

     for the Siemens gasification division, admitted that (1) Siemens was obligated to provide

     Improvements, (Doc. 161-21 at 2 (DTX116) (“In accordance with paragraph 5.1 of the license

     agreement, we are obliged to indicate improvements and offer them to the customer.”), and

     that (2) Improvements existed and were necessary for the gasifiers to function, (id. at 3; Doc.




                                                   -15-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 16 of 28 PageID 14681




     158-8 at 3–4 (DTX75); Doc. 158-10 at 2 (DTX110); Doc. 158-17 (DTX98); Doc. 197-37 at 3

     (DTX50)).3

            Yet, the Court excluded evidence on that critical obligation on the view that it was “not

     material.” (Doc 238 (PTC Tr.) at 13). With respect, that ruling was both legally incorrect and

     highly prejudicial. Indeed, Siemens itself never argued that the Improvements clause was not

     a material term. (See Doc. 230 at 16–18). Nor could it have, given that there was a mandatory

     change that Siemens acknowledged was necessary in order for the gasification equipment to

     work. (Doc. 167-4 at 3–4 (R. Ruesseler 30(b)(6) Dep. (Jan. 23–24, 2019), pp. 134–135); Doc.

     161-15 (DTX69-1)). In fact, Mr. Ruesseler admitted, on two occasions, that in light of the

     needed Improvements, the equipment needed to be scrapped and re-done. (Doc. 158-9 at 2

     (DTX78) (Oct. 18, 2012 email from R. Ruesseler to T. Bergt)); (Doc. 158-10 at 2 (DTX110)

     (May 15, 2014 email from R. Ruesseler to H. Morehead)). The Court’s ruling excluded that

     highly relevant evidence.4

            Thus, aside from unfairly undermining C2L’s ability to rebut Siemens’ breach of

     contract claim—by demonstrating Siemens’ own failure to perform—the Court’s ruling also



            3
               Siemens’ own documents show that it decided not to offer these Improvements
     because an engineering fix “would tie up resources at a time [they] needed them urgently
     elsewhere,” while only bringing in “max. 13 million euros.” (Doc. 161-21 at 2 (DTX116)).
     Mr. Ruesseler “suggest[ed] that the price and the schedule for this change order be so
     unattractive that MidAmerica cannot draw this option,” id., and noted that Siemens would
     likely have received the license fee from C2L before C2L became aware of the increased dust
     accumulation defect. Id. at 3. Thus, Siemens made a business decision to breach the contract.
             4
               The Court also stated that evidence regarding the lack of requisite updates to the
     BEDP or PDP was inadmissible at trial because it was not raised in the pleadings. (Doc. 238
     (PTC Tr.) at 15:7–12). To the contrary, C2L pleaded as its eighth affirmative defense that
     Siemens materially breached the terms and conditions of the 2012 License and Service
     Agreement. (Doc. 80 at 5). That, too, was a faulty basis for excluding this evidence.


                                                  -16-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 17 of 28 PageID 14682




     enabled Siemens to mislead the jury into believing that it had otherwise fully complied with

     the contractual terms and performed as required, when its own internal documents disprove

     that statement. Failure to inform C2L of the Improvements was a breach of the 2012 License

     and Service Agreements occurring prior to February 2016. Yet in closing arguments counsel

     for Siemens made the following argument:

            Secure Energy and MidAmerica C2L . . . want you to find that Siemens
            anticipatorily repudiated the contract. Not that Siemens breached what – its
            obligations prior to that, prior to this February 2, 2016, call, but that Siemens
            is not going to perform in the future. So this case isn’t about Siemens
            breaching the contract prior. This case is about whether or not Siemens could
            continue to support.

            (Doc. 279 (Tr. Vol. VI) at 8:12–22) (emphasis added). As a result, the Court’s in limine

     rulings on these issues were doubly prejudicial: They precluded C2L from mounting a defense

     while permitting Siemens to paint an inaccurate picture of the record—thus avoiding its own

     burden of demonstrating performance. The Court acknowledged in denying Siemens summary

     judgment on its counterclaim that “[Siemens] must be able to prove every element of its own

     claim for breach of contract, which they have yet to do.” Doc. 222 at 4. But excluding this

     evidence wrongfully relieved them of that burden at trial. These evidentiary rulings fatally

     undermined the integrity of the verdict, warranting a new trial.

            B.      A New Trial Is Warranted Because it Was Improper to Instruct the Jury
                    on Ready, Willing, and Able, and Because Siemens Was Improperly
                    Permitted to Introduce Evidence of C2L’s Failure to Obtain Financing.

            While preventing C2L from mentioning the highly relevant fact that Siemens failed to

     perform its obligations under the contract, the Court simultaneously allowed Siemens to harp

     repeatedly on C2L’s inability to obtain financing for its project. But any minimal probative

     value that fact had to the counterclaim was far outweighed by the significant likelihood that it



                                                  -17-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 18 of 28 PageID 14683




     would prejudice the jury and thus result in an unfair trial. Siemens’ opening and closing

     arguments to the jury emphasized C2L’s financial condition over and over and over, unfairly

     priming the jury to believe that C2L had breached merely by failing to obtain financing. For

     instance, counsel for Siemens argued in closing that the reason Siemens notified a potential

     customer—Summit Power—of the closure of Siemens’ gasification division is that “Summit

     had $450 of funding” while “Secure and C2L, they didn’t have funding. They didn’t have

     $450 million.” (Doc. 279 (Tr. Vol. VI) at 42:21–43:1). Yet, that fact alone is not in any way

     dispositive—and, if anything, Siemens’ own breaches and repudiation were the cause of C2L’s

     inability to obtain financing.5 Allowing Siemens to paint C2L as a financially inept party while

     prohibiting C2L from countering that narrative was fundamentally unfair.

            New York law does not impose a ready, willing, and able obligation in a case like this.

     Permitting Siemens to proceed on a theory that it does—which led to extensive discussion of

     C2L’s financial situation—was highly prejudicial. In American List, the New York Court of

     Appeals held that when a contract is repudiated, the non-repudiating party “need not . . . tender

     performance nor prove its ability to perform the contract in the future.” 549 N.E.2d at 1165

     (N.Y. 1989). American List was later upheld in Pesa v. Yoma Dev. Group, Inc., where the

     court explained that a party claiming repudiation in a real estate transaction is required to prove

     it is ready, willing, and able to perform, but a party under a long-term service contract is not



            5
              Moreover, Siemens’ own internal documents show that this statement regarding
     Summit Power was not true. Summit Power had lost its funding. (DTX90 at DEU_0269116
     (“The U.S. Department of Energy has suspended funding and is determined to pull out of their
     Co-operative Agreement with Summit. Reasons: Project over budget (now at ~ USD 4 billion),
     2 years behind schedule, and financing at current market conditions very unlikely. Means
     Summit looses [sic] ~ $ 400 Million in direct (cash) funding.”)).


                                                    -18-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 19 of 28 PageID 14684




     required to prove its ability to perform in the future. 965 N.E.2d at 231 (citing American List,

     549 N.E.2d at 1165) (emphasis added). The court reasoned that this would impose a “perhaps

     impossible burden of showing what [the party’s] financial condition would have been for many

     years to come.” Pesa, 965 N.E.2d at 231.

            Here, the 2012 License and Service Agreement imposed long-term obligations on both

     parties, unlike the real estate contract at issue in Pesa where the buyers only needed to show

     they were ready, willing, and able to close if the seller had proceeded to a closing as the contract

     required. 965 N.E.2d at 231. Because it would be nearly impossible for C2L to prove its likely

     financial condition for years to come, C2L had no obligation to prove it was ready, willing,

     and able to perform the contract. Siemens’ repeated arguments to the contrary were prejudicial.

            Likewise, in the context of an affirmative defense, where C2L seeks neither specific

     performance nor damages, it has no obligation to demonstrate that it was ready, willing, and

     able to perform. See Pesa, 965 N.E.2d at 231 (“It is axiomatic that damages for breach of

     contract are not recoverable where they were not actually caused by the breach . . .”) (emphasis

     added). Moreover, even if it otherwise had such an obligation, under New York law the

     obligation is excused where the opposing party’s anticipatory breach impeded the ability to

     demonstrate the financial capability of performing. See Ferchaw v. Troxel, 112 A.D.3d 1310,

     1312 (NY App. Div. 2013) (finding plaintiffs were not required to prove they were ready,

     willing, and able to perform where defendant refused to allow plaintiff to obtain an appraisal

     of the property at issue which was necessary to obtain financing). When Siemens decided to

     close its gasification division, it made it impossible for C2L to move forward with its project




                                                    -19-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 20 of 28 PageID 14685




     and obtain the necessary financing. It was error to instruct the jury on a ready, willing, and

     able requirement.

            And that error led to the introduction of highly prejudicial evidence of C2L’s historical

     financial condition. Siemens built its presentation to the jury around C2L’s failure “to get their

     project off the ground.” (Doc. 265 (Tr. Vol. I) at 82:9–10). Throughout the trial, Siemens’ put

     forth argument and evidence that C2L’s project was “struggling,” id. at 83:6, arguing, for

     example that “as the evidence will show, C2L never got even close to getting its plant up off

     the ground.” (Doc. 265 (Tr. Vol. I) at 94:14–15). This was improper and unfairly prejudicial.

            C.      A New Trial Is Warranted Because C2L Was Excluded From Offering
                    Testimony Regarding the Cause of C2L’s Failure to Obtain Funding.

            Even if it were appropriate for Siemens to introduce evidence regarding C2L’s financial

     condition, the Court erred in preventing C2L from countering that evidence by introducing

     testimony from Dr. Kosstrin and Mr. Clauss on the cause of C2L’s inability to obtain financing.

                    1.      Dr. Kosstrin was improperly excluded from testifying.

            While Rule 702 of the Federal Rules of Evidence requires the district court to serve as

     the gatekeeper to the admission of scientific testimony, Daubert v. Merrell Dow Pharms. Inc.,

     509 U.S. 579, 589 (1993), “[a] district court’s gatekeeper role under Daubert is not intended to

     supplant the adversary system or the role of the jury.” Maiz v. Virani, 253 F.3d 641, 666 (11th

     Cir. 2001). Rather, “[v]igorous cross-examination, presentation of contrary evidence, and

     careful instruction on the burden of proof are the traditional and appropriate means of attacking

     [debatable] but admissible evidence.” Id.

            This Court’s ruling to exclude Dr. Kosstrin from testifying regarding Siemens’ failure

     to—and inability to—perform under the contract was improper under Rule 702 and resulted in



                                                   -20-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 21 of 28 PageID 14686




     an unfair trial. (See Doc. 188). In his report, Dr. Kosstrin opined that “[C2L] needed to obtain

     an engineering, procurement, and construction (“EPC”) contract that had a fixed price, a

     guaranteed schedule, and process guarantees to be able to obtain financing for the [C2L]

     Project.” (Doc. 158-1 at 11 (Kosstrin Rpt. at 10)). He further explained that “[w]ithout

     knowledge of all the modifications to complete the BEDP and with Siemens unwilling to

     provide process guarantees that are in the License, [C2L] could not obtain an EPC contract and

     finance or build [its] project.” (Id. at 13 (Rpt. at 12)). Those are critical, clearly relevant points

     that would have supported C2L’s defense at trial. Despite the fact that “Siemens [did] not

     contest the accuracy of Dr. Kosstrin’s statement that [C2L] needed an EPC contract with a

     fixed price, guaranteed schedule, and process guarantees to obtain financing, (Doc. 188 at 19–

     20 (citing Doc. 158-1 at 10)), the Court granted Siemens’ motion to exclude Dr. Kosstrin’s

     opinions and testimony wholesale, (Doc. 188 at 21). Dr. Kosstrin should have been permitted

     to testify on these and other topics, and his exclusion from doing so warrants a new trial.

                     2.      Mr. Clauss was improperly excluded from testifying.

             Mr. Keith Clauss is a former President and CEO of SK Engineering and Construction,

     USA, (“SK”) a firm that was negotiating for an engineering, procurement, and construction

     (“EPC”) contract for C2L’s proposed plant. (Doc. 197-2 at ¶ 1, 3). C2L designated Mr. Clauss

     as a witness, (Doc. 169-4 at 3), intending to call Mr. Clauss to testify that Siemens’ failure to

     provide an updated BEDP prevented C2L from getting a contract for the use of the gasification

     equipment (Doc. 197-2 at 4 (¶11)). But the Court excluded Mr. Clauss from testifying as well,

     based upon Siemens’ argument that the failure to provide an updated BEDP “was not raised as

     a defense to the breach of licensing agreement.” (Doc 238 (PTC Tr.) at 15). This is false.




                                                     -21-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 22 of 28 PageID 14687




     C2L pleaded as its eighth affirmative defense that Siemens materially breached the terms and

     conditions of the 2012 License and Service Agreement. (Doc. 80 at 5). As explained above,

     providing an updated BEDP and PDP is a material requirement under the agreement. (See

     Doc. 288-1 at 6 and 8 (JTX001 p. 5:39–45 and p. 7:44–48); see also Doc. 197-20 (Sherman

     Affidavit) at 3 ¶¶ 6, 7 (discussing PDP and BEDP changes together with SK’s request for

     updated project design and scope information)). And C2L complied with all pretrial orders

     and thus had a right to call Mr. Clauss to address any contested facts. See United States v.

     Stephens, 365 F.3d 967, 980 (11th Cir. 2004) (ordering new trial where exclusion of proffered

     testimony could have played a fairly important role in jury’s deliberations). His wholesale

     exclusion was error.

            D.      A New Trial Is Warranted Because Siemens Was Improperly Permitted to
                    Introduce Irrelevant and Inflammatory Evidence of a Decades-Old SEC
                    Enforcement Action.

            C2L moved in limine to exclude any inquiry on cross-examination of its co-founder,

     President and CEO, regarding his past history with the Securities and Exchange Commission.

     (Doc. 172 at 9–16). After originally reserving ruling on this issue, (Doc. 238 (PTC Tr.) at 31;

     Doc. 239), the Court notified counsel that it would deem such a line of questioning permissible

     under Fed. R. Evid. 608, (Doc. 272 (Tr. Vol. IV) at 90:7–91:6). Counsel for Siemens inquired

     extensively on this topic during cross examination. (Doc. 277 (Tr. Vol. V) at 96–99).

            That line of questioning was improper under Rule 608 and Rule 403. See Ad-Vantage

     Tel. Directory Consultants, Inc. v. GTE Directories Corp., 37 F.3d 1460, 1464 (11th Cir. 1994)

     (holding that the district court abused its discretion by failing to grant new trial after

     erroneously permitting testimonial evidence of forgery accusation and a 25 year-old sanction




                                                  -22-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 23 of 28 PageID 14688




     for overreliance on partner’s work that was too weakly probative to survive Rule 403 balancing

     test). This SEC history is decades-old and therefore “too remote for proper consideration.”

     United States v. Perrier, 619 F. App’x 792, 797 (11th Cir. 2015); see United States v. Carter,

     516 F.2d 431, 434–35 (5th Cir.1975) (holding that ten-year gap rendered extrinsic offense

     evidence too remote to be probative). Moreover, this SEC history bears no relationship

     whatsoever to the issue of Siemens’ alleged contractual repudiation. And the history of the

     SEC’s inquiry—which included numerous separate judicial rulings in Mr. Kenny’s favor—

     demonstrates that the result was hardly clear-cut. (See Doc. 172 at 10–11). Accordingly, the

     line of questioning was improper, resulting in a patently unfair trial.

            E.      A New Trial Is Warranted Because Siemens Introduced Irrelevant and
                    Unduly Prejudicial Evidence Regarding C2L’s Relationship with and
                    Settlement of Debt with Arc Financial.

            C2L moved in limine to prevent Siemens from presenting evidence at trial concerning

     C2L’s relationship with Arc Financial, including the settlement of debt. (Doc. 172 at 1–6).

     That evidence was plainly irrelevant and thus inadmissible.

            Irrelevant evidence is inadmissible. Fed. R. Evid. 402. And “relevant evidence” is

     defined as evidence “ha[ving] any tendency to make a fact [that is of consequence to the

     determination of the action] more or less probable than it would be without the evidence.” Fed.

     R. Evid. 401; see also Aycock v. R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1068 (11th Cir.

     2014). Whether Secure Energy retired the debt owed to Arc Financial, and whether Arc

     Financial held shares of Secure Energy and had a manager on Secure Energy’s board of

     directors had nothing at all to do with Siemens’ breach of contract claim.




                                                   -23-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 24 of 28 PageID 14689




            Even if the evidence was somehow relevant, it was unduly prejudicial, and is likely to

     have confused and misled the jury. Rule 403 requires the exclusion of evidence, even if

     relevant, if its probative value is substantially outweighed by the danger of unfair prejudice,

     confusion of the issues, or misleading the jury. Fed. R. Evid. 403; United States v. Knowles,

     889 F.3d 1251, 1256 (11th Cir. 2018). “Unfair prejudice . . . means an undue tendency to

     suggest decision on an improper basis, commonly, though not necessarily, an emotional one.”

     Old Chief v. United States, 519 U.S. 172, 180 (1997) (internal quotations omitted). This

     information was not probative of whether C2L was required to pay the termination fee. Thus,

     to the jury, it simply came out of left field and gave them the likely impression that retiring

     that debt was somehow impermissible, which it was not.6 The Court thus erred when it denied

     C2L’s motion to exclude and permitted Siemens to present the evidence at trial, over C2L’s

     objection. (Doc. 237; Doc. 277 (Tr. Vol. V) at 75–88, 82–83).

            F.      A New Trial Is Warranted Because A Waiver Instruction Was Not Given.

            A litigant is entitled to have the jury instructed on its theory of the case “so long as

     there [is] competent evidence to support the theory and the instruction is properly requested.”

     In re BankAtlantic Bancorp, Sec. Litig. No. 07-61542, 2011 WL 1585605 (S.D. Fla. Apr. 25,

     2011). The Court erred in declining to instruct the jury on waiver. C2L proposed an instruction

     explaining, in part, that “[c]ontractual rights may be waived if they are knowingly, voluntarily



            6
              It appears that Siemens was also attempting to promote the notion that it was Arc
     Financial, not Secure Energy or C2L, that purchased the gasification equipment. This is simply
     false. The $86 Million spent in furtherance of the project was raised through the traditional
     capital markets structure, through issuance of notes and stock certificates. (Doc. 272 (Tr. Vol.
     IV) at 97:12–13; Doc. 277 (Tr. Vol. V) at 76:12–14). It is false and misleading to suggest that
     Arc purchased the gasification equipment.


                                                  -24-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 25 of 28 PageID 14690




     and intentionally abandoned,” Doc. 218-7 at 47, and that “[a] waiver may be oral or written or

     may arise from conduct which shows that Siemens gave up that right,” id. The instruction

     indicated that C2L could prove the affirmative defense based upon: (1) Siemens’ informing

     C2L that the 2012 License and Service Agreement was over and that Siemens would no longer

     support C2L’s project; (2) Siemens’ failure to inform C2L of and/or provide Improvements to

     their gasification Equipment and Technology; (3) Siemens having provided C2L with an

     outdated SIS control system, (Doc. 197-49 at 2 (DTX109)); (4) Siemens switching C2L’s

     cooling screens with the Chinese cooling screens with pins that were too short, (Doc. 197-51

     at 5–6 (DTX 112-3)); and (5) Siemens having failed to update C2L’s BEDP and PDP. Id. That

     was a proper instruction that the jury should have been given an opportunity to consider. See

     Fundamental Portfolio Advisors, Inc. v. Tocqueville Asset Management, L.P., 850 N.E.2d 653,

     658 (N.Y. 2006). The Court’s refusal to give the instruction was error warranting a new trial.

                                            *       *       *

            In addition to the above arguments regarding Siemens’ counterclaim, C2L also

     respectfully reserves for appeal its challenge to the denial of its motions for leave to conform

     the pleadings to the evidence via a second amended complaint (and continued trial date), (Docs.

     137, 154, 213), the exclusion of its expert on all grounds, (Doc. 188), and the entry of summary

     judgment in favor of Siemens and against Secure Energy and C2L on all of Secure Energy and

     C2L’s affirmative claims, (Docs. 203, 205, 208, 209).

            WHEREFORE, for all the foregoing reasons, Defendant MidAmerica C2L, Inc. prays

     that the Court vacate its prior judgment (Docs. 293, 294) and grant a new trial, and for any

     other and further relief the Court deems just and proper.



                                                  -25-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 26 of 28 PageID 14691




                                               Respectfully submitted,

     DATE: March 30, 2020               BY:   /s/ Michael H. McGinley
                                              Michael H. McGinley, admitted PHV
                                              DECHERT LLP
                                              2929 Arch Street
                                              Philadelphia, Pennsylvania 19104-2808
                                              Phone: (215) 994-4000
                                              Fax: (215) 994-2222
                                              E-Mail: michael.mcginley@dechert.com

      /s/ Robert L. Devereux                   /s/ Walter A. Ketcham, Jr.
     Robert L. Devereux, admitted PHV         Walter A. Ketcham, Jr.
     Jeffrey R. Schmitt, admitted PHV         Florida Bar No. 156630
     Michael R. Cherba, admitted PHV          GROWER, KETCHAM, EIDE,
     DANNA MCKITRICK, P.C.                    TELAN & MELTZ, P.A.
     7701 Forsyth Blvd., Suite 800            901 North Lake Destiny Road, Suite 450
     St. Louis, Missouri 63105-3907           Maitland, Florida 32751
     Phone: (314) 726-1000                    Phone: (407) 423-9545
     Fax: (314) 725-6592                      Fax: (407) 425-7104
     E-Mail: rdevereux@dmfirm.com             E-Mail: waketcham@growerketcham.com

                                              Attorneys for Defendant
                                              MidAmerica C2L Inc.




                                               -26-
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 27 of 28 PageID 14692




                            LOCAL RULE 3.01(g) CERTIFICATION

            Pursuant to Local Rule 3.01(g), undersigned counsel conferred with counsel for

     Siemens Energy, Inc. via telephone on March 30, 2020, regarding MidAmerica C2L’s

     Renewed Motion for Judgment as a Matter of Law and Alternative Motion for a New Trial.

     Counsel indicated that Siemens opposes the Motion.

                                                    /s/ Michael H. McGinley
Case 6:17-cv-00171-PGB-LRH Document 298 Filed 03/30/20 Page 28 of 28 PageID 14693




                                  CERTIFICATE OF SERVICE

            The undersigned certifies that on the thirtieth day of March, 2020, a true and accurate

     copy of the foregoing Defendant MidAmerica C2L Inc.’s Renewed Motion for Judgment

     as a Matter of Law under Rule 50(b), Alternative Rule 59 Motion for a New Trial, and

     Memorandum in Support; Local Rule 3.01(g) Certification were filed electronically with

     the Clerk of Court and served via the CM/ECF system upon all counsel of record, including

     the following:

      Scott D. Baker                                Robert W. Thielhelm Jr.
      E-Mail: sbaker@reedsmith.com                  E-Mail: rthielhelm@bakerlaw.com
      William R. Overend                            P. Alexander Quimby
      E-Mail: woverend@reedsmith.com                E-Mail: aquimby@bakerlaw.com
      Jonah D. Mitchell                             Baker & Hostetler, LLP
      E-Mail: jmitchell@reedsmith.com               2300 SunTrust Center
      Adaline J. Hilgard                            200 South Orange Avenue
      E-Mail: ahilgard@reedsmith.com                Post Office Box 112
      Christopher J. Pulido                         Orlando, FL 32802
      E-Mail: cpulido@reedsmith.com
      REED SMITH, LLP
      101 Second Street, Suite 1800
      San Francisco, CA 94105-3659

     Attorneys for Plaintiff
     Siemens Energy, Inc.


                                                    /s/ Michael H. McGinley
